Citation Nr: 0827447	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2702, to include 
the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Committee on 
Waivers and Compromises of the Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
for waiver of recovery of the overpayment of compensation 
benefits on the basis that, although the overpayment was not 
due to fraud, misrepresentation or bad faith on the part of 
the veteran, it would not be against equity and good 
conscience to recover the debt..

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment was created as a result of the fact that the 
veteran was paid pension benefits on the basis that he had 
not made any withdrawals from his Individual Retirement 
Account (IRA) when, in fact, he received $2,184 from that 
source in 2003.  The veteran has asserted that the 
overpayment was due to administrative error.  

The Board notes that the veteran submitted an eligibility 
verification report in January 2004.  This revealed that he 
reported income of $2,184 in 2003 from an IRA. Award letters 
dated in April and May 2004 did not list this income in 
calculating the veteran's pension benefits.  The veteran 
argues that, but for the VA's mistake, the overpayment of 
pension benefits would not have occurred.  He specifically 
alleged that the overpayment was due to administrative error.  
Sole administrative error connotes that the veteran neither 
had knowledge of, nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions, nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2007).  

The issue of whether the overpayment was due to sole error on 
the part of the VA has not been adjudicated by the RO.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 6-98.  Thus, the 
issue of waiver of recovery of the overpayment must be 
deferred pending the resolution of the issue of whether the 
overpayment was due to sole VA error.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim of entitlement to a 
waiver of overpayment, including 
specifically the question of whether 
there was sole administrative error on 
the part of VA in the creation of the 
overpayment.  If it is found, based upon 
the evidence of record, that the 
overpayment was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.

2.  If a complete grant of the claim 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  If applicable, the governing 
criteria regarding administrative error 
should be provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. § 
3.500(b)(2) pertaining to administrative 
error.  The veteran should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




